Title: To George Washington from Elizabeth Graeme Fergusson, 29 September 1777
From: Fergusson, Elizabeth Graeme
To: Washington, George



Sir
Græme Park [Pa.] September 29 1777

I take the liberty of adressing you by Mr Bradford on Behalf of My Hu[s]band Mr Fergusson who is returnd after an Absence two years from Britain.
In Brief his Situation is as follows: He went to Britain in September 1775 on some Bussiness merely of a Domestick nature; From thence he Saild to Jamaica last February; and after passing a Month there, Embarkd for N. york where he arrived the evening before Lord Howe Saild, Mr Fergusson in order to get in here saild with him and is now in Germantown And He is extreamly desirous after so long an absence from Home to return to it. The intention of this application to your Excellency is to know if you will be pleas’d, to give Mr Fergusson a probation for a month, to stay in his own House; And He will [give]

his parole that He will not give any information to the Enemy. He will be confind to such Limits of Space as will be thought proper by your Excellency.
As I am very anxious to know your Excell[e]ncys determi[na]tion, I have applyd as early as possible. Yet well knowing how Critical this important juncture of time is; I have many appologies to make for troubling your Excellency about an individual when things of so interesting a Nature are on the Carpet.
One thing I must beg leave to subjoin on the Subject is that My dear Mr Fergusson never took a Decisive part on either Side: Being a calm Domestic Character.
I will not longer detain your time which must be very precious; but Sincerely wishing your Excellency Health and Happiness I remain Your Excellencys most Obedient Humble Servant

Elizabeth Fergusson

